NO. 07-05-0430-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JANUARY 20, 2006

______________________________



LORENZO K. LA SALLE,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 47th DISTRICT COURT OF POTTER COUNTY;



NO. 35,213-A; HON. HAL MINER, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

Lorenzo K. La Salle appeals his conviction from the 47
th
 District Court.  The clerk’s record was due to be filed on December 27, 2005.  On January 4, 2006, this Court notified the clerk by letter to complete and return the form advising the Court of the status of the clerk’s record no later than January 17, 2006.  No status form or response has been received by this Court.

Accordingly, we abate this appeal and remand the cause to the 47th District Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  	why the clerk’s record has not been filed; 


when the clerk’s record can reasonably be filed in a manner that does not have the practical effect of depriving the appellant of his right to appeal or delaying the resolution of this appeal, and





whether appellant desires to prosecute the appeal.




The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record and reporter’s record transcribing the hearing with the clerk of this court on or before February 20, 2006.  Should further time be needed by the trial court to perform these tasks, then same must be requested before February 20, 2006.

It is so ordered.

Per Curiam

Do not publish.